Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-23 directed to the following patentably distinct species:
Species 1. 	Claims 1-10 drawn to a balun transformer, among with other features, first and second inductive circuits having five terminals and the arrangement of the terminal respect to a first axis, the secondary inductive circuit comprises two loops between the third and fourth terminals and wherein the primary inductive circuit has comprises three loops between the first and second terminals; a plurality of tracks wherein tracks of the first inductive circuit are located next to and at opposite sides of the plurality of tracks of the secondary inductive circuit, the first connection track located below the fifth terminal, and the second connection track located above the fifth terminal and at least one track of the first inductive circuit is narrower than the plurality of tracks of the secondary inductive circuit. 
	Species 2. 	Claims 1-10 drawn to a balun transformer, among with other features, a 				first region; and a second crossing region, a primary inductive circuit 				having first and second terminal, ST-15-GR1-o69lUSo2-15-a first metal track, a first connection 				track, a second metal track, a second connection track, a third metal track, 				a fourth metal track, a third connection track , a fifth metal track, a fourth 				connection track , a sixth metal track, the secondary inductive circuit 				comprises third, fourth, fifth terminals, a seventh metal track, a fifth 				connection track, an eighth metal track, a ninth metal track, a sixth 		
	Species 2. 	Claims 20-23 drawn to a balun transformer, among with other features, 				primary inductive circuit and secondary inductive circuits formed in a 				same plane by respective interleaved and metal tracks; a biasing terminal; 				and a crossing 	region comprising a pair of metal connection tracks, each 				crosses one another on either side of the biasing terminal, and one of the 				metal connection tracks passing above the biasing terminal and the other 				passing underneath the biasing terminal,  wherein the pair of metal 					connection tracks and the biasing terminal are substantially identical in 				shape and are aligned along a vertical axis perpendicular to the plane.  
The species 1 and 2 are independent or distinct because claims to the different species recite the multually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Currently, no claim is generic.
	The Applicant is required under 35 U.S.C. 121 to elect a single one species of the species as presented above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	a.	the species or groupings of patentably indistinct species have acquired a separate 			status in the art in view of their different classification;
	b.	the species or groupings of patentably indistinct species have acquired a separate 			status in the art due to their recognized divergent subject matters; 
searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  It the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to consider timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 10, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845